Citation Nr: 0737782	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-16 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for residuals of a compression fracture at L1 with 
degenerative disc disease of the lumbar spine.


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from July 1973 through July 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

At the veteran's November 2006 VA examination, he reported 
that he had "not worked since 2006" and that he quit his 
job with the United States Postal Service "as a consequence 
of lumbosacral pain."  It is unclear whether the veteran 
wishes to raise a claim for a total disability rating based 
upon individual unemployability (TDIU).  Therefore, this 
matter is referred back to the RO for appropriate action.


FINDING OF FACT

The record does not show that the veteran's low back 
disability is manifested by abnormal mobility requiring a 
neck brace, ankylosis, more than mild incomplete paralysis of 
the left sciatic nerve, or incapacitating episodes of 
intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for a 60 percent disability rating for residuals 
of a compression fracture at L1 with degenerative disc 
disease of the lumbar spine are met.  38 U.S.C.A.        § 
1155 (West Supp. 2005); 38 C.F.R. §§ 4.1- 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5285, 5286, 5292, 5293 
(effective prior to September 26, 2003); Diagnostic Codes 
5235-5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for his service-
connected low back disability.  In the interest of clarity, 
the Board will initially discuss whether this issue has been 
properly developed for appellate review.  The Board will then 
address the issue on its merits, providing relevant VA law 
and regulations, the relevant factual background, and an 
analysis of its decision.



I.  The Duties to Notify and Assist

The Board has determined that VA has fully complied with the 
duty-to-notify provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO dated in June 2003, 
March 2006, and June 2006:  (1) informed the veteran about 
the information and evidence not of record that is necessary 
to substantiate his claim; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim[s]."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) 
[Mayfield IV].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006)

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless.)

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case:  (1) based on the communications sent to the 
veteran over the course of this appeal, he clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) based on his contentions as well as the 
communications provided to him by the VA, it is reasonable to 
expect that he understands what was needed to prevail.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
relevant medical records identified by the veteran and his 
representative.  In addition, the veteran was afforded recent 
medical examinations to determine the nature and severity of 
his service-connected low back disability.  See, e.g., 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

II.  Merits of the Claim

The record shows that the veteran sustained a compression 
fracture at L1 while on active duty.  As a result, a December 
1976 rating decision granted service connection and assigned 
a 20 percent disability rating for residuals of a compression 
fracture at L1.  It appears that the RO assigned a 10 percent 
rating for slight limitation of motion of the lumbar spine 
under Diagnostic Code (DC) 5292, with an additional 10 
percent rating for a demonstrable deformity of a vertebral 
body under DC 5285.  38 C.F.R. § 4.71a. 

In June 2003, the veteran filed a claim for increased 
compensation benefits.  In an August 2003 rating decision, 
the RO initially denied the veteran's claim and continued the 
20 percent rating.  In a May 2004 rating decision, however, 
the RO assigned a 50 percent rating for this disability, 
effective June 2003.  

In assigning a 50 percent rating, the RO assigned a 40 
percent rating for severe limitation of motion of the lumbar 
spine (DC 5292) and an additional 10 percent rating for 
demonstrable deformity of a vertebral body (DC 5285).  
Therefore, the issue on appeal is entitlement to a disability 
rating in excess of 50 percent for residuals of a compression 
fracture at L1 with degenerative disc disease of the lumbar 
spine.  

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board notes that the criteria for rating disabilities of 
the spine were amended since the veteran filed his claim, 
effective September 26, 2003.  The Board is required to 
consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
rating for the veteran's low back disability is warranted.  
VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  See VAOPGCPREC 3-00; 38 U.S.C.A. § 
5110(g).

A.  Prior to September 26, 2003

Under the former criteria, in effect prior to September 26, 
2003, the RO assigned a 40 percent rating for the veteran's 
lumbar spine disability under DC 5292 for severe limitation 
of motion.  See 38 C.F.R. § 4.71a, DC 5292.  Since 40 percent 
is the maximum rating available under the DC 5292, an 
increased rating is not available under this code provision.

The RO also assigned an additional 10 percent rating for a 
demonstrable deformity of a vertebral body under DC 5285.  
The next higher rating of 60 percent under this code 
provision is warranted for residuals of fracture of a 
vertebra if there is no spinal cord involvement, but where 
abnormal mobility requires a neck brace (jury mast).  Lastly, 
a 100 percent rating is assigned when there is cord 
involvement, the veteran is bedridden, or requires long leg 
braces.  See 38 C.F.R. § 4.71a, DC 5285 (effective prior to 
September 26, 2003).  Applying these criteria to the facts of 
this case, the Board finds no basis to assign a disability 
rating in excess of 10 percent for the veteran's fractured 
vertebra at L1.  In this regard, the Board reviewed two VA 
examination reports dated in July 2003 and November 2006 as 
well as various private treatment records.  Although these 
records show that the veteran uses a lumbosacral support and 
a cane for ambulation, none of these records indicates that 
he requires a neck brace, is bedridden, or requires long leg 
braces.  As such, there is simply no basis to assign a 
disability rating in excess of 50 percent under DCs 5292 and 
5285. 

Next, the Board has considered whether a disability rating in 
excess of 50 percent is warranted under DC 5286, for 
ankylosis of the spine.  38 C.F.R. § 4.71a, DC 5286 (2007).  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citations omitted).  Since the 
veteran's lumbar spine has motion in every direction, his 
spine cannot be considered ankylosed.  In this regard, range-
of-motion testing by the veteran's private physician in 
October 2003 showed 70 degrees of flexion, 30 degrees of 
extension, and normal lateral rotation.  Testing during the 
2003 VA examination also showed 40 degrees of forward 
flexion, 35 degrees of backward extension, and 30 degrees of 
lateral flexion and rotation.  Since ankylosis has not been 
shown, DC 5286 provides no basis for a higher disability 
rating. 

In addition to the above schedular criteria, the Board also 
finds that a disability rating in excess of 50 percent is not 
warranted based on functional loss due to pain, weakness, 
fatigability, or incoordination of the lumbar spine.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202, 204-08 (1995).  Range-of-motion testing in 
July 2003 produced pain only on the last degrees of each 
movement, and in November 2006 pain only in the last 10 
degrees of each movement, thereby establishing that a 
majority of the motion was pain free.  The examiner noted 
that the motion was additionally limited by pain following 
repetitive use, but then added that there was no additional 
limitation due to fatigue, weakness, or lack of endurance.  
In light of these findings, a disability rating in excess of 
50 percent is not warranted under 38 C.F.R. §§ 4.40, 4.45, 
4.59.  

The Board has also considered DC 5293, which provides that 
intervertebral disc syndrome is rated either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  See 38 C.F.R.         
§ 4.71a, DC 5293.

With respect to incapacitating episodes, DC 5293 provides a 
60 percent rating for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest and treatment "prescribed by a physician."  Id.  

In this case, however, there is simply no medical evidence 
that the veteran's low back disability has resulted in 
incapacitating episodes.  For instance, during his November 
2006 VA examination, the veteran denied that bed rest was 
recommended during the past year to treat his low back 
disability.  The Board has also reviewed the other medical 
evidence in the claims file, none of which mentions 
incapacitating episodes due to low back pain.  In short, a 
disability rating in excess of 60 percent is not warranted 
under DC 5293 based on incapacitating episodes. 

Under DC 5293, however, the Board must also consider whether 
separate evaluations for chronic orthopedic and neurologic 
manifestations of the veteran's low back disability, when 
combined under 38 C.F.R. § 4.25 with evaluations for all 
other disabilities, results in a higher combined evaluation.  
For the reason set forth below, it appears that separate 
evaluations are warranted in this case.

The Board notes that orthopedic manifestations are to be 
evaluated under the rating criteria for limitation of motion 
of the lumbar spine.  38 C.F.R. § 4.71a, DC 5292. As 
previously discussed, the veteran's low back disability has 
been manifested by severe limitation of motion of the lumber 
spine under DC 5292, for which a 40 percent rating is 
assigned, with an additional 10 percent rating assigned under 
DC 5285 for demonstrable deformity of a vertebral body.  In 
short, the veteran's orthopedic manifestations warrant a 50 
percent rating.  

As to the determination of an appropriate rating for the 
veteran's neurological manifestations, DC 8520 pertains to 
paralysis of the sciatic nerve.  Under this provision, mild 
incomplete paralysis warrants a 10 percent disability 
evaluation; moderate incomplete paralysis warrants a 20 
percent disability evaluation; moderately severe incomplete 
paralysis warrants a 40 percent disability evaluation; and 
severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability evaluation.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  See 38 C.F.R. § 
4.121a, DC 8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Applying these criteria to this case, Board finds that the 
veteran's low back disability is manifested by mild 
incomplete paralysis of the left sciatic nerve under DC 8520, 
which warrants a 10 percent rating.  In this regard, both VA 
examination reports dated in July 2003 and November 2006 note 
neurological findings in both lower extremities, particularly 
the left extremity.  The November 2006 VA examination report 
also lists a diagnosis of clinical left-sided L5-S1 
radiculopathy.  Although the examiner characterized the left-
side radiculopathy as moderate to severe, the objective 
clinical findings show no more than mild incomplete paralysis 
in the left lower extremity.  For example, the July 2003 VA 
examination report notes that, although decreased pinprick 
sensation was present, a sensory examination of the legs was 
within normal limits.  The November 2006 VA examination 
report also notes that muscle tone was normal and that muscle 
strength was 4/5 on the left.  The Board notes that these 
findings reflect no more than mild incomplete paralysis.  

The Board places greater probative value on these objective 
clinical findings -showing only mild incomplete paralysis of 
the left lower extremity - than the examiner's 
characterization of moderate to severe.  Indeed, the Board 
observes that the words "mild," "moderate," and "severe" are 
not defined in the Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  See 38 C.F.R. 4.6.  It should also be noted that use 
of descriptive terminology such as "moderate to severe" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. See 38 U.S.C.A. 7104(a); 38 
C.F.R. 4.2, 4.6.

The separate orthopedic and neurological evaluations must now 
be combined under 38 C.F.R. § 4.25.  The Board notes that 38 
C.F.R. § 4.25 directs a procedure for determining a combined 
rating using its Combined Ratings Table (Table).  The highest 
rated (most disabling conditions) are considered first, with 
less disabling conditions factored in later according to the 
percentage level of disability.

Applying the Table here, the 50 percent rating for the 
veteran's orthopedic manifestations of his low back 
disability is combined with the 10 percent rating for his 
neurological manifestations, resulting in a "raw" combined 
rating of 55 percent.  This "raw" rating must next be 
converted to the nearest degree divisible by 10, and all raw 
ratings ending in 5's must be adjusted upward.  The veteran's 
raw 55 percent evaluation thus becomes a combined rating of 
60 percent.  38 C.F.R. § 4.25.  Thus, the evidence supports a 
60 percent rating for the veteran's residuals of a 
compression fracture at L1 with degenerative disc disease of 
the lumbar spine.

B.  Since September 26, 2003

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  DC 5293 for rating intervertebral 
disc syndrome was changed to DC 5243, which provides that 
ratings are now based on either the general rating formula 
for diseases and injuries of the spine (effective September 
26, 2003), or on the basis of incapacitating episodes (these 
criteria remain unchanged from September 23, 2002), whichever 
method results in a higher rating when all disabilities are 
combined under 38 C.F.R. § 4.25.

For an increase under the General Rating Formula for Diseases 
and Injuries of the Spine, the medical evidence must show 
that the veteran's low back disability is manifested by 
unfavorable ankylosis of the entire spine, which would 
warrant a 100 percent rating.  38 C.F.R. § 4.71a, DC 5235-
5243 (2007).  As discussed above, however, the veteran's 
spine has never been ankylosed.  Therefore, an increased 
disability rating is not warranted under the General Rating 
Formula for Diseases and Injuries of the Spine.

In conclusion, the Board finds that the evidence supports a 
60 percent rating for the veteran's service-connected 
residuals of a compression fracture at L1 with degenerative 
disc disease of the lumbar spine.  The Board also finds that 
the preponderance of the evidence is against a disability 
rating in excess of 60 percent for this disability.  
Accordingly, a 60 percent rating is granted. 








ORDER

A 60 percent rating is granted for residuals of a compression 
fracture at L1 with degenerative disc disease of the lumbar 
spine, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


